J-S45002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LIZA R. MOUSIOS                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
               v.                              :
                                               :
    WEST END FAIR ASSOCIATION,                 :
    ALAN GANNON, THOMAS HARTFORD               :
    AND VITO CUSUMANO                          :
                                               :
                      Appellees                :       No. 3042 EDA 2016

                      Appeal from the Order August 8, 2016
                 In the Court of Common Pleas of Monroe County
                    Civil Division at No(s): No. 6127-CV-2013


BEFORE:      GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 24, 2017

        Appellant, Liza R. Mousios, appeals from the order entered in the

Monroe County Court of Common Pleas, which granted summary judgment

in favor of Appellee, Alan Gannon, and dismissed Appellant’s tort complaint

with prejudice. For the following reasons, we affirm.

        The relevant facts and procedural history of this case are as follows.

On July 22, 2013, Appellant filed a complaint alleging West End Fair

Association (“West End”), Appellee, Thomas Hartford, and Vito Cusumano1

____________________________________________


1
  Nothing in the certified record shows Appellant ever properly served her
complaint on Mr. Cusumano or made him a party to this action. Not every
name in the caption of a complaint is necessarily a “party” to the action;
(Footnote Continued Next Page)

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S45002-17


were liable for assault, battery, and malicious prosecution as the result of an

incident that occurred at the West End Fair on September 4, 2011. While at

the fair, Appellant broke into a vehicle she did not have permission to

access.    Appellee and Mr. Hartford, who both served as fair security,

detained Appellant with handcuffs until police arrived.      Appellant resisted,

kicked, screamed, and told the men they were going to paralyze her. When

police arrived, they told Appellant to leave the fair and cited her for

disorderly conduct. After leaving the fair, Appellant visited the emergency

room of a local hospital, complaining of pain from the alleged assault.

      West End filed a motion for summary judgment on January 12, 2015,

which the court later granted on May 26, 2015.          On May 13, 2015, both

Appellee and Mr. Hartford also filed motions for summary judgment.

Appellant responded to Appellee’s summary judgment motion and filed a

motion for recusal of the trial judge on June 1, 2016, arguing a lack of

fairness and impartiality.        The court granted Appellee and Mr. Hartford’s

summary judgment motions and dismissed the case on June 6, 2016; the

                       _______________________
(Footnote Continued)

parties to the action are those named in the record and who are served with
process or enter an appearance. Hill v. Ofalt, 85 A.3d 540, 546 n.5
(Pa.Super. 2014) (holding third defendant named in complaint did not
become “party to the action,” where appellant failed to serve original
process on that defendant and no attorney entered appearance on that
defendant’s behalf; order dismissing complaint against two remaining
defendants constituted final appealable order because it disposed of all
claims against only “parties to the action”). Thus, we have no jurisdictional
impediments to our review.



                                            -2-
J-S45002-17


court also denied Appellant’s recusal motion.

      On June 16, 2016, Appellant filed a motion for reconsideration claiming

the court had not examined some of the exhibits Appellant had attached to

her response to Mr. Hartford’s motion only, but had not attached to her

response to Appellee’s motion. The court granted the motion to reconsider

on June 22, 2016, and vacated the prior summary judgment in favor of

Appellee and Mr. Hartford. After Appellee filed a response on July 5, 2016,

to Appellant’s motion for reconsideration, the court again entered summary

judgment in favor of Appellee and Mr. Hartford on August 8, 2016.

      On September 6, 2016, Appellant timely filed a pro se notice of

appeal.   On September 26, 2016, the court ordered Appellant to file a

statement of errors complained of on appeal pursuant to Rule 1925(b), and

Appellant complied on October 12, 2016.         Appellant unilaterally filed a

supplemental Rule 1925(b) statement on October 13, 2016.

      Appellant presents thirty-eight issues in her brief; the following

represents a paraphrase of her main issues on appeal:

          [DID THE COURT ERR BY GRANTING SUMMARY JUDGMENT
          IN FAVOR OF APPELLEE?]

          [DID THE COURT ERR BY DENYING APPELLANT’S RECUSAL
          MOTION?]

(Appellant’s Brief at 19-24).

      As a prefatory matter, Rule 1925(b) of the Rules of Appellate

Procedure in relevant part provides:


                                       -3-
J-S45002-17


       Rule 1925. Opinion in Support of Order

                                *     *   *

       (b)     Direction    to    file  statement     of   errors
       complained of on appeal; instructions to the
       appellant and the trial court.─If the judge entering the
       order giving rise to the notice of appeal (“judge”) desires
       clarification of the errors complained of on appeal, the
       judge may enter an order directing the appellant to file of
       record in the trial court and serve on the judge a concise
       statement of the errors complained of on appeal
       (“Statement”).

                                *     *   *

       (4)    Requirements; waiver.

          (i)   The Statement shall set forth only those rulings or
          errors that the appellant intends to challenge.

          (ii)   The Statement shall concisely identify each ruling
          or error that the appellant intends to challenge with
          sufficient detail to identify all pertinent issues for the
          judge.    The judge shall not require the citation to
          authorities; however, appellant may choose to include
          pertinent authorities in the Statement.

          (iii) The judge shall not require appellant or appellee
          to file a brief, memorandum of law, or response as part
          of or in conjunction with the Statement.

          (iv) The Statement should not be redundant or
          provide lengthy explanations as to any error. Where
          non-redundant, non-frivolous issues are set forth in an
          appropriately concise manner, the number of errors
          raised will not alone be grounds for finding waiver.

          (v)   Each error identified in the Statement will be
          deemed to include every subsidiary issue contained
          therein which was raised in the trial court; this provision
          does not in any way limit the obligation of a criminal
          appellant to delineate clearly the scope of claimed
          constitutional errors on appeal.

                                    -4-
J-S45002-17



           (vi) If the appellant in a civil case cannot readily
           discern the basis for the judge’s decision, the appellant
           shall preface the Statement with an explanation as to
           why the Statement has identified the errors in only
           general terms. In such a case, the generality of the
           Statement will not be grounds for finding waiver.

           (vii) Issues not included in the Statement and/or
           not raised in accordance with the provisions of
           this paragraph (b)(4) are waived.

Pa.R.A.P. 1925(b)(4) (some emphasis added).      Recently, this Court stated

the following regarding lengthy Rule 1925(b) statements:

        We begin by discussing a similar case, Kanter v. Epstein,
        866 A.2d 394, 401 (Pa.Super. 2004), in which this Court
        held that the appellants’ attempt to raise 104 issues in
        their [Rule] 1925(b) statement “deliberately circumvented
        the meaning and purpose of Rule 1925(b) and…thereby
        effectively precluded appellate review of the issues [they
        sought] to raise.” In Kanter, a panel of this Court found
        that the defendants in a relatively straightforward breach
        of contract action had violated the rules of appellate
        procedure and the duty of dealing in good faith by raising
        an outrageous number of issues in their 1925(b)
        statements.     This Court found that the only “motive
        underlying such conduct is to overwhelm the court system
        to such an extent that the courts are forced to throw up
        their proverbial hands in frustration.” Id. at 402.

        However, in a subsequent decision in Eiser v. Brown &
        Williamson Tobacco Corp., 595 Pa. 366, 938 A.2d 417
        (2007) (Baldwin, J., plurality), our Supreme Court
        provided…“the number of issues raised in a Rule 1925(b)
        statement does not, without more, provide a basis upon
        which to deny appellate review where an appeal otherwise
        complies with the mandates of appellate practice.” Id. at
        384, 938 A.2d at 427–28. However, the Supreme Court
        distinguished the underlying facts of Eiser, indicating that
        unlike Kanter, the appellants had a reasonable basis to
        include a large number of issues in their 1925(b)
        statement as they had filed a complicated lawsuit with

                                   -5-
J-S45002-17


         numerous counts and multiple defendants that resulted in
         a large number of trial court rulings.

         Nevertheless, the Supreme Court in Eiser indicated that in
         a rare case, like Kanter, where a trial court concludes
         there was an attempt to thwart the appellate process by
         including an exceptionally large number of issues in a Rule
         1925(b) statement, waiver may result. Id. at 384, 938
         A.2d at 428. While the trial court in Eiser did not find that
         the appellants had acted in bad faith by filing a lengthy
         [Rule]     1925(b)   statement,      the   Supreme      Court
         acknowledged that a disgruntled appellant could file a
         voluminous [Rule] 1925(b) statement in retaliation against
         a trial judge who did not rule in [the appellant’s] favor. As
         a result, the Supreme Court required lower courts to
         determine whether the circumstances indicate that the
         appellant’s action was motivated by bad faith. Id. at 383,
         938 A.2d at 427 n.16.

         More recently, in Jiricko v. Geico Ins. Co., 947 A.2d 206,
         210 (Pa.Super. 2008), this Court emphasized that a [Rule]
         1925(b) statement must be “sufficiently concise and
         coherent such that the trial court judge may be able to
         identify the issues to be raised on appeal, and the
         circumstances must not suggest the existence of bad
         faith.” After analyzing the decisions in Eiser and Kanter,
         this Court found that as the appellant in Jiricko filed a
         [Rule] 1925(b) statement characterized as an incoherent,
         confusing, redundant, defamatory rant, the appropriate
         remedy was to find waiver of the appellant’s claims.

Mahonski v. Engel, 145 A.3d 175, 180-81 (Pa.Super. 2016).

      As an additional preliminary matter, although this Court is willing to

construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefit upon an appellant. First Union Mortg. Corp. v.

Frempong, 744 A.2d 327 (Pa.Super. 1999) (stating pro se status does not

entitle party to any particular advantage due to lack of legal training).

Accordingly, a pro se litigant must comply with the procedural rules set forth

                                     -6-
J-S45002-17


in the Pennsylvania Rules of Court.      Jones v. Rudenstein, 585 A.2d 520

(Pa.Super. 1991), appeal denied, 529 Pa. 634, 600 A.2d 954 (1991).

Appellate briefs must conform in all material respects to the briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure.

Rosselli v. Rosselli, 750 A.2d 355 (Pa.Super. 2000), appeal denied, 564
Pa. 696, 764 A.2d 50 (2000) (citing Pa.R.A.P. 2101).          See also Pa.R.A.P.

2114-2119 (addressing specific requirements of each subsection of brief on

appeal).

      The   applicable   rules   of   appellate   procedure   mandate   that   an

appellant’s brief shall consist of the following matters, separately and plainly

entitled and in the following order:

            (1)  Statement of jurisdiction.
            (2)  Order or other determination in question.
            (3)  Statement of both the scope of review and the
                 standard of review.
            (4) Statement of the questions involved.
            (5) Statement of the case.
            (6) Summary of argument.
            (7) Statement of the reasons to allow an appeal to
                 challenge the discretionary aspects of a sentence,
                 if applicable.
            (8) Argument for appellant.
            (9) A short conclusion stating the precise relief
                 sought.
            (10) The     opinions  and    pleadings     specified  in
                 Subdivisions (b) and (c) of this rule.
            (11) In the Superior Court, a copy of the statement of
                 errors complained of on appeal, filed with the trial
                 court pursuant to Rule 1925(b), or an averment
                 that no order requiring a statement of errors
                 complained of on appeal pursuant to Pa.R.A.P.
                 1925(b) was entered.


                                       -7-
J-S45002-17


Pa.R.A.P. 2111(a).    Additionally, regarding the statement of questions

involved, Rule 2116(a) provides:

         Rule 2116. Statement of Questions Involved

         (a)     General rule.―The statement of the questions
         involved must state concisely the issues to be resolved,
         expressed in the terms and circumstances of the case but
         without unnecessary detail. The statement will be deemed
         to include every subsidiary question fairly comprised
         therein. No question will be considered unless it is stated
         in the statement of questions involved or is fairly
         suggested thereby. Each question shall be followed by an
         answer stating simply whether the court or government
         unit agreed, disagreed, did not answer, or did not address
         the question. If a qualified answer was given to the
         question, appellant shall indicate the nature of the
         qualification, or if the question was not answered or
         addressed and the record shows the reason for such
         failure, the reason shall be stated briefly in each instance
         without quoting the court or government unit below.

Pa.R.A.P. 2116(a) (emphasis added). Moreover, as to the argument section

of an appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

         (a)    General rule.—The argument shall be divided into
         as many parts as there are questions to be argued; and
         shall have at the head of each part—in distinctive type or
         in type distinctively displayed—the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).

      Importantly, where an appellant fails to raise or properly develop her

issues on appeal, or where her brief is wholly inadequate to present specific

issues for review, we will not consider the merits of the claims raised on


                                    -8-
J-S45002-17


appeal. Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000) (holding appellant

waived claim where appellant failed to set forth adequate argument

concerning claims on appeal; appellant’s argument lacked meaningful

substance and consisted of mere conclusory statements; appellant failed to

cogently explain or even tenuously assert why trial court abused its

discretion or made error of law). See also Lackner v. Glosser, 892 A.2d
21 (Pa.Super 2006) (explaining appellant’s arguments must adhere to rules

of appellate   procedure, and arguments which are          not appropriately

developed are waived on appeal; arguments not appropriately developed

include those where party has failed to cite relevant authority in support of

contention); Estate of Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002)

(stating rules of appellate procedure make clear appellant must support each

question raised by discussion and analysis of pertinent authority; absent

reasoned discussion of law in appellate brief, this Court’s ability to provide

appellate review is hampered, necessitating waiver of issue on appeal).

      Instantly, Appellant’s Rule 1925(b) statement contained sixty alleged

errors. The trial court found Appellant had “acted in bad faith, intending to

deliberately circumvent the meaning and purpose of Rule 1925(b).”         (Trial

Court Opinion, filed November 7, 2016, at 1). Additionally, the trial court

found that Appellant’s statement was “not only lengthy, but also incoherent

and defamatory.” Id. The court therefore concluded Appellant had waived

her issues for purposes of appellate review. Id.


                                    -9-
J-S45002-17


       Further, Appellant is pro se on appeal and the defects in her brief are

quite substantial.    Appellant’s brief lacks a conclusion stating the precise

relief sought, copies of the trial court opinions, and a copy of her Rule

1925(b) statement. See Pa.R.A.P. 2111(a)-(b). The other portions of her

brief also fail to follow the rules of appellate procedure.        First, Appellant

raises thirty-eight issues in her statement of questions presented, many of

which are repetitive. See Pa.R.A.P. 2116(a). Despite the numerous issues

raised, Appellant only has one section of argument. See Pa.R.A.P. 2119(a).

Appellant also does not include citations to the record and cites non-binding

law.   See Pa.R.A.P. 2119(a).      The most problematic aspect of Appellant’s

brief, however, is her failure to provide developed arguments in support of

her    issues;   Appellant’s   argument   is   rambling,   repetitive,   and   often

incoherent. See Pa.R.A.P. 2119. Given the extensive defects in Appellant’s

brief, her issues are waived on this ground as well.

       Notwithstanding waiver, in all fairness to Appellant, we attempt to

summarize what Appellant ostensibly contends in her argument section.

Appellant disputes only the court’s entry of summary judgment in favor of

Appellee.    Appellant also argues that the trial judge should have recused

himself from the case due to his “prejudicial” remarks at a pre-trial

conference. Appellant further contends the trial court erred in ignoring her

medical records, as Appellant feels the records show the use of unreasonable

force. Appellant concludes the court erred in granting summary judgment in


                                      - 10 -
J-S45002-17


favor of Appellee. We cannot agree.

      Our standard of review of an order granting summary judgment

requires us to determine whether the trial court abused its discretion or

committed an error of law. Mee v. Safeco Ins. Co. of Am., 908 A.2d 344,

347 (Pa.Super. 2006).

         Judicial discretion requires action in conformity with law on
         facts and circumstances before the trial court after hearing
         and consideration. Consequently, the court abuses its
         discretion if, in resolving the issue for decision, it
         misapplies the law or exercises its discretion in a manner
         lacking reason.       Similarly, the trial court abuses its
         discretion if it does not follow legal procedure.

Miller v. Sacred Heart Hosp., 753 A.2d 829, 832 (Pa.Super. 2000)

(internal citations omitted).   Our scope of review is plenary.    Pappas v.

Asbel, 564 Pa. 407, 418, 768 A.2d 1089, 1095 (2001), cert. denied, 536
U.S. 938, 122 S. Ct. 2618, 153 L. Ed. 2d 802 (2002).         In reviewing a trial

court’s grant of summary judgment,

         [W]e apply the same standard as the trial court, reviewing
         all the evidence of record to determine whether there
         exists a genuine issue of material fact. We view the record
         in the light most favorable to the non-moving party, and
         all doubts as to the existence of a genuine issue of
         material fact must be resolved against the moving party.
         Only where there is no genuine issue as to any material
         fact and it is clear that the moving party is entitled to a
         judgment as a matter of law will summary judgment be
         entered. All doubts as to the existence of a genuine issue
         of a material fact must be resolved against the moving
         party.

         Motions for summary judgment necessarily and directly
         implicate the plaintiff’s proof of the elements of [a] cause
         of action.   Summary judgment is proper if, after the

                                    - 11 -
J-S45002-17


         completion of discovery relevant to the motion, including
         the production of expert reports, an adverse party who will
         bear the burden of proof at trial has failed to produce
         evidence of facts essential to the cause of action or
         defense which in a jury trial would require the issues to be
         submitted to a jury. In other words, whenever there is no
         genuine issue of any material fact as to a necessary
         element of the cause of action or defense, which could be
         established by additional discovery or expert report and
         the moving party is entitled to judgment as a matter of
         law, summary judgment is appropriate. Thus, a record
         that supports summary judgment either (1) shows the
         material facts are undisputed or (2) contains insufficient
         evidence of facts to make out a prima facie cause of action
         or defense.

         Upon appellate review, we are not bound by the trial
         court’s conclusions of law, but may reach our own
         conclusions.

Chenot v. A.P. Green Services, Inc., 895 A.2d 55, 61 (Pa.Super. 2006)

(internal citations and quotation marks omitted).

      Following a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Robert J.

Conway, we conclude Appellant would deserve no relief, even if she had

properly preserved her claims on appeal.      (See Trial Court Opinion, filed

August 8, 2016, at 1-4, incorporating Trial Court Opinion, filed June 6, 2016,

at 1-5) (finding: Appellant failed to support her allegation that Appellee

acted with intent to use excessive force; other than Appellant’s bare

assertions regarding her injuries, Appellant produced no competent evidence

of her alleged physical injuries; certain medical reports attached to

Appellant’s response to motion for summary judgment are inherently flawed


                                    - 12 -
J-S45002-17


because they are unsigned, provide no authority or foundation to support

doctor’s opinion, or state how doctor is qualified to render such opinion;

Appellant’s remaining proffered medical records do not establish Appellee’s

intent to use excessive force because they fail to discuss causation; no one

disputes that Appellant was placed in handcuffs during her detainment and

she managed to free one of her wrists from the handcuffs, so photos of

redness around Appellant’s wrists do not necessarily demonstrate use of

excessive force; regarding Appellant’s malicious prosecution claim, she did

not support her assertion that Appellee caused criminal proceedings to be

initiated or continued against Appellant without probable cause; Appellant

admits she accessed someone else’s vehicle without permission on 9/4/11;

Appellee, in his capacity as constable, worked security at West End Fair on

9/4/11; based on these facts, Appellee had probable cause to detain

Appellant, which    constituted absolute    defense   to   claim of malicious

prosecution). The record supports the court’s decision, and we would have

no reason to disturb it.

      With respect to Appellant’s claim that the court should have recused

itself, Pennsylvania law is clear: “[A] party to an action has the right to

request the recusal of a jurist where that party has a reason to question the

impartiality of the court.”   Goodheart v. Casey, 523 Pa. 188, 198, 565
A.2d 757, 762 (1989).

         The proper practice on a plea of prejudice is to address an
         application by petition to the judge before whom the

                                   - 13 -
J-S45002-17


         proceedings are being tried.       He may determine the
         question in the first instance, and ordinarily his disposition
         of it will not be disturbed unless there is an abuse of
         discretion.

         Due consideration should be given by him to the fact that
         the administration of justice should be beyond the
         appearance of unfairness. … If the judge feels that he can
         hear and dispose of the case fairly and without prejudice,
         his decision will be final absent an abuse of discretion.

Reilly by Reilly v. Southeastern Transp. Authority, 507 Pa. 204, 220-

21, 489 A.2d 1291, 1299 (1985) (citing In re Crawford’s Estate, 307 Pa.
102, 160 A. 585 (1932)).

         It is presumed that the judge has the ability to determine
         whether he will be able to rule impartially and without
         prejudice, and his assessment is personal, unreviewable,
         and final. Where a jurist rules that he…can hear and
         dispose of a case fairly and without prejudice, that decision
         will not be overturned on appeal but for an abuse of
         discretion. The party requesting recusal bears the burden
         of producing evidence that establishes bias, prejudice, or
         unfairness. This evidence must raise a substantial doubt
         as to the jurist’s ability to preside impartially.

In re Bridgeport Fire Litigation, 5 A.3d 1250, 1254 (Pa.Super. 2010)

(internal citations omitted).

         In reviewing the denial of a recusal motion to determine
         whether the judge abused his discretion, we recognize that
         our judges are honorable, fair and competent. Based on
         this premise, where a judge has refused to recuse himself,
         on appeal, we place the burden on the party requesting
         recusal to establish that the judge abused his discretion.

Commonwealth v. King, 576 Pa. 318, 322, 839 A.2d 237, 239 (2003).

      Here, Appellant sought recusal of the trial jurist on the ground that he

made “prejudicial” comments during a pretrial conference, because the

                                     - 14 -
J-S45002-17


judge “admonished” Appellant for not having counsel, doubted the merits of

Appellant’s case, and criticized her pro se efforts at discovery. There is no

transcript in the certified record of this pretrial conference on May 24, 2016.

So, we are unable to verify Appellant’s allegations. Moreover, in response to

Appellant’s    recusal    motion,     the      court    stated:   “Judges   use   pre-trial

conferences to encourage settlement.                   The method used to encourage

settlement does not prejudicially affect Plaintiff’s action.”           (See Trial Court

Order, filed June 6, 2016.) Appellant failed to bear her burden to produce

evidence to establish bias, prejudice, or unfairness or raise a substantial

doubt as to the jurist’s ability to preside impartially. See In re Bridgeport

Fire Litigation, supra; King, supra. Thus, we give this claim no further

attention.    Accordingly, we affirm.2         See generally In re K.L.S., 594 Pa.
194, 197 n.3, 934 A.2d 1244, 1246 n.3 (2007) (stating where issues are

waived on appeal, we should affirm).

       Order affirmed.




____________________________________________


2
  Due to our disposition, we deny Appellant open application to strike
Appellee’s brief for alleged failure to comply with formatting requirements.



                                            - 15 -
J-S45002-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2017




                          - 16 -
Circulated 07/11/2017 02:46 PM
Circulated 07/11/2017 02:46 PM